Citation Nr: 0819118	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  03-17 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 1959 
and from October 1961 to August 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
The veteran presented testimony at a hearing at the RO in 
December 2002.  He and his spouse presented testimony before 
the undersigned Veterans law Judge at a hearing at the RO in 
March 2004.  The Board remanded the case for further 
development in July 2004.  

In August 2005 the Board denied the veteran's claim for 
service connection for tinnitus.   The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In an October 2007 Judgment, the Court set aside the 
Board's August 2005 decision and remanded the matter to the 
Board.  The Judgment called for the claim to be remanded in 
that the 2005 decision contained VCAA deficiencies.  


FINDING OF FACT

Tinnitus is shown as likely as not to be due to exposure to 
acoustic trauma during the veteran's periods of active 
service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Subsequent judicial decisions have clarified the 
duties to notify and assist imposed by the VCAA, to include 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted 
legal authority, and in light of the Board's favorable 
disposition of this matter, the Board finds that all 
notification and development action needed to fairly resolve 
the claim has been accomplished.

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background and Analysis

Initially, the Board finds that the evidence establishes that 
the veteran has tinnitus.  VA and private audiological and 
ear examinations dated from 2002 to present show complaints 
and diagnoses of tinnitus.

The next question is whether there is medical evidence or 
competent lay evidence of the veteran's claimed in-service 
noise trauma.  The service treatment records do not show 
examination or treatment for complaints, findings, or 
diagnoses of tinnitus.  However, the veteran does not allege 
that he had been diagnosed with or treated for tinnitus 
during active service.  He contends that he sustained 
acoustic trauma from flying in planes during active service.

The veteran's service treatment records and his service 
personnel records establish that he was exposed to airplane 
noise during active service as he was a tanker pilot.  Based 
on this evidence, the Board finds that the evidence shows the 
veteran was exposed to acoustic trauma from excessive noise 
during active service.

The final question is whether there is medical evidence of a 
nexus between the veteran's documented in-service noise 
exposure and his tinnitus or the veteran's service-connected 
hearing loss and his tinnitus.  This issue is medical in 
nature and therefore requires a competent medical opinion.

The record contains conflicting opinions on this issue.  VA 
audio examinations, by Ph.D.s in Audiology, in June 2002 and 
April 2005 determined that the veteran's tinnitus was not 
related to the veteran's service or to his hearing loss.  The 
2005 examiner, who reviewed the claims file and examined the 
veteran, noted that the veteran had given various dates as to 
onset of tinnitus, to include that it initially began in the 
mid 1990s, while on other occasions he stated that it began 
during service.  The inability to state when his tinnitus 
began and the fact that he took aspirin on a regular basis, a 
medication which aggravated tinnitus, were primary reasons 
that the examiner concluded that the veteran's tinnitus was 
not service related.  

Whereas, an October 2004 statement from a private physician, 
Dr. K. W., found that the veteran's tinnitus was at least as 
likely as not directly related to the veteran's military 
service.  Also in support of the conclusion that tinnitus 
resulted from inservice noise exposure are opinions as 
provided by a VA audiologist in November 2005 and a private 
audiologist's opinion dated in March 2008.  The VA physician 
did not review the claims file but the private examiner noted 
that she did.  She stated that review of the pertinent 
records showed that while the veteran was unable to pinpoint 
a precise time of onset of his tinnitus, he clearly stated on 
various reports that he had experienced the ringing in his 
ears for quite some time.  She specifically noted that he 
reported on occasion that it had always been there.  

The Board has carefully weighed the evidence of record and 
finds that there exists an approximate balance of evidence 
for and against the claim.  That is, while there are opinions 
of record attesting that tinnitus is not of service origin, 
there are others that it can be attributed to inservice noise 
trauma.  When the evidence for and against the claim is in 
relative equipoise, by law, the Board must resolve all 
reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007).

Accordingly, the Board concludes that a grant of service 
connection is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


